


Exhibit 10.87

 

Executive Retention and Severance Agreement

 

This Executive Retention and Severance Agreement (the “Agreement”) is made and
entered into as of February 7, 2012 (the “Effective Date”), by and between
Move, Inc. and John Robison (the “Executive”). Capitalized terms used in this
Agreement shall have the meanings set forth in Section 4, below.

 

1.                                      Purpose. The purpose of this Agreement
is (i) to encourage Executive to remain in the employ of the Company (as defined
in Section 4.3) and to continue to devote Executive’s full attention to the
success of the Company and (ii) to provide specified benefits to Executive in
the event of a Termination Upon Change of Control or a Termination in Absence of
Change of Control, as such terms are defined in Section 4 of this Agreement.

 

2.                                      Termination Upon Change of Control.  In
the event of Executive’s Termination Upon a Change of Control, provided that
Executive complies with Section 5.2 below and provides the transition services
that the Company may request as described in Section 5.3 below, Executive shall
receive the following payments and benefits:

 

2.1                               Basic Severance Compensation.  Executive shall
receive all salary  (less applicable withholding) earned through the conclusion
of the transition period (or termination date if there is no transition period
requested by the Company), and the benefits, if any, under Company benefit plans
to which Executive may be entitled pursuant to the terms of such plans. In
addition, the Company shall pay 100% of the Executive’s COBRA premiums for the
same or reasonably equivalent medical coverage Executive had on the date of
Executive’s termination for a period not to exceed the earlier of one (1) year
following termination or until Executive becomes eligible for medical insurance
coverage at a new employer.

 

2.2                               Cash Severance Payment. Executive shall
receive a lump sum payment in an amount equal to twelve (12) months of
Executive’s base salary (less applicable withholding), paid within five
(5) business days after the conclusion of the transition period (or after the
termination date if there is no transition period requested by the Company).

 

2.3                               Cash Bonus Payment. Executive shall receive a
payment in an amount (the “Minimum Bonus Payment”) equal to fifty percent (50%)
of Executive’s “Target Bonus” for the year in which Executive’s termination date
occurs. In addition, if Executive’s termination date occurs in the second half
of the year (i.e., after June 30th), and all financial performance criteria
established in Executive’s bonus plan are achieved by the Company for the full
year in which Executive’s termination date occurs, then the Company will pay
Executive an additional amount (the “Contingent Bonus Payment”) equal to (i) a
pro rata portion of Executive’s Target Bonus prorated based on the number of
days Executive is employed by the Company during such year, less (ii) the
Minimum Bonus Payment. “Target Bonus” means the total bonus amount Executive
would be entitled to receive for the entire year assuming achievement of 100% of
the financial and non-financial objectives established in Executive’s bonus plan
(but not including any additional bonus amount payable for over achievement of
objectives). The Minimum Bonus Payment shall be paid in a lump sum within five
(5) business days after the conclusion of the transition period (or after the
termination date if there is no transition period requested by the

 

--------------------------------------------------------------------------------


 

Company) without regard to the actual satisfaction of any performance criteria.
The Contingent Bonus Payment, if any, shall be paid in a lump sum within sixty
(60) days after the end of the year in which Executive’s termination date
occurs.”

 

2.4                               Stock Award Acceleration.  Immediately prior
to the effective date of the Change of Control, 100% of all outstanding stock
options granted and restricted stock described in the letter from Seven
Berkowitz dated February 7, 2012 (the “Letter”), (collectively the “Outstanding
Equity”), shall vest. In addition, all Outstanding Equity consisting of stock
options shall be exercisable by Executive for a period of three (3) months
following the end of such transition period (if any) or three (3) months
following termination if the Company requests no transition period.

 

3.                                      Termination in Absence of Change of
Control.  In the event of Executive’s Termination in Absence of a Change of
Control, provided that Executive complies with Section 5.2 below and performs
the transition services that the Company may request as described in Section 5.3
below, Executive shall receive the following payments and benefits:

 

3.1                               Basic Severance Compensation. Executive shall
receive all salary (less applicable withholding) earned through the conclusion
of the transition period (or termination date if there is no transition period
requested by the Company), and the benefits, if any, under Company benefit plans
to which Executive may be entitled pursuant to the terms of such plans. In
addition, the Company shall pay 100% of the Executive’s COBRA premiums for the
same or reasonably equivalent medical coverage Executive had on the date of
Executive’s termination for a period not to exceed the earlier of one (1) year
following termination or until Executive becomes eligible for medical insurance
coverage at a new employer.

 

3.2                               Cash Severance Payment. Executive shall
receive an amount equal to twelve (12) months of Executive’s base salary (less
applicable withholding), paid within five (5) business days after the conclusion
of the transition period (or termination date if there is no transition period
requested by the Company.)

 

3.3                               Cash Bonus Payment. Executive shall receive a
payment in an amount (the “Minimum Bonus Payment”) equal to fifty percent (50%)
of Executive’s “Target Bonus” for the year in which Executive’s termination date
occurs. In addition, if Executive’s termination date occurs in the second half
of the year (i.e., after June 30th), and all financial performance criteria
established in Executive’s bonus plan are achieved by the Company for the full
year in which Executive’s termination date occurs, then the Company will pay
Executive an additional amount (the “Contingent Bonus Payment”) equal to (i) a
pro rata portion of Executive’s Target Bonus prorated based on the number of
days Executive is employed by the Company during such year, less (ii) the
Minimum Bonus Payment. “Target Bonus” means the total bonus amount Executive
would be entitled to receive for the entire year assuming achievement of 100% of
the financial and non-financial objectives established in Executive’s bonus plan
(but not including any additional bonus amount payable for over achievement of
objectives). The Minimum Bonus Payment shall be paid in a lump sum within five
(5) business days after the conclusion of the transition period (or after the
termination date if there is no transition period requested by the Company)
without regard to the actual satisfaction of any performance criteria. The
Contingent

 

--------------------------------------------------------------------------------


 

Bonus Payment, if any, shall be paid in a lump sum within sixty (60) days after
the end of the year in which Executive’s termination date occurs. Payments under
this section shall be less applicable withholding.

 

3.4                               Stock Award Acceleration. Upon Executive’s
termination date, 100% of all outstanding stock options granted by the Company
to Executive described in the Letter (collectively the “Outstanding Options”)
shall vest. In addition, all Outstanding Options, including the accelerated
options described above, shall be exercisable by Executive for a period of three
(3) months following the end of such transition period (if any) or three
(3) months following termination if the Company requests no transition period.

 

4.                                      Definitions. Capitalized terms used, but
not previously defined, in this Agreement shall have the meanings set forth in
this Section 4.

 

4.1                               “Cause” means (a) your willful and continued
failure to perform substantially your duties with the Company (other than any
such failure resulting from incapacity due to physical or mental illness, and
specifically excluding any failure by you, after reasonable efforts, to meet
performance expectations), for thirty (30) days after a written demand for
substantial performance is delivered to you by the Chief Executive Officer of
Move which specifically identifies the manner in which the Chief Executive
Officer believes that you have not substantially performed your duties, or
(b) your willful engagement in illegal conduct or gross misconduct which is
materially and demonstrably injurious to the Company. For purposes of this
provision, no act or failure to act, on the part of you, shall be considered
“willful” unless it is done, or omitted to be done, by you in bad faith without
reasonable belief that your action or omission was in the best interests of the
Company.

 

4.2                               “Change of Control” means (a) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), other than a trustee or other fiduciary
holding securities of the Company under an employee benefit plan of the Company,
becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of securities of the Company representing
50% or more of (A) the outstanding shares of common stock of the Company or
(B) the combined voting power of the Company’s then-outstanding securities;
(b) the Company is party to a merger or consolidation, or series of related
transactions, which results in the voting securities of the Company outstanding
immediately prior thereto failing to continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
another entity) at least fifty (50%) percent of the combined voting power of the
voting securities of the Company or such surviving or other entity outstanding
immediately after such merger or consolidation; (c) the sale or disposition of
all or substantially all of the Company’s assets (or consummation of any
transaction, or series of related transactions, having similar effect), unless
at least fifty (50%) percent of the combined voting power of the voting
securities of the entity acquiring those assets is held by persons who held the
voting securities of the Company immediate prior to such transaction or series
of transactions; (d) there occurs a change in the composition of the Board of
Directors of the Company within a two-year period, as a result of which fewer
than a majority of the directors are Incumbent Directors; (e) the dissolution or
liquidation of the Company, unless after such liquidation or dissolution all or
substantially all of

 

--------------------------------------------------------------------------------


 

the assets of the Company are held in an entity at least fifty (50%) percent of
the combined voting power of the voting securities of which is held by persons
who held the voting securities of the Company immediately prior to such
liquidation or dissolution; or (f) any transaction or series of related
transactions that has the substantial effect of anyone or more of the foregoing.

 

4.3                               “Company” means Move, Inc., any successor
thereto and, following a Change of Control, any successor or owner of
substantially all the business and/or assets of Move, Inc.

 

4.4                               “Diminution of Responsibilities” means the
occurrence of any of the following conditions, without Executive’s consent and
which condition is not cured by the Company within thirty (30) days after notice
by Executive specifying the condition (which notice must be given no later than
90 days after the initial occurrence of such event): (a) a reduction by the
Company of Executive’s duties, responsibilities, authority or reporting
relationship such that Executive no longer serves in a substantive, senior
executive role for the Company comparable in stature to Executive’s current
role, or no longer reports to the Chief Executive Officer of the Company; (b) a
material reduction in Executive’s base salary or the percentage of her  base
salary on which her  target bonus is based, provided that a reduction in base
salary that is the result of a general reduction in salary in an amount similar
to reductions for other similarly situated Company executives shall not
constitute a “Diminution of Responsibilities”; (c) a material reduction in
benefits (other than future option grants), provided that a reduction in
benefits that is the result of a general reduction in benefits in an amount
similar to reductions for other similarly situated Company employees shall not
constitute a “Diminution of Responsibilities”; (d) the Company’s requiring
Executive to be based at any office or location more than 50 miles from the
Company’s offices in Campbell, California; or (e) a material breach by the
Company of the terms of this Agreement or the Letter to you.

 

4.5                               “Disability” means the inability to engage in
the performance of Executive’s duties by reason of a physical or mental
impairment which constitutes a permanent and total disability in the opinion of
a qualified physician.

 

4.6                               “Incumbent Director” means a director who
(1) is a director of the Company as of the Effective Date, (2) is elected, or
nominated for election, to the Board of Directors of the Company with the
affirmative votes of at least a majority of the Incumbent Directors at the time
of such election or nomination, or (3) was not elected or nominated in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company.

 

4.7                               “Termination in Absence of Change of Control”
means:

 

a)                                     any termination of employment of
Executive by the Company without Cause (i) that occurs prior to the date that
the Company first publicly announces it has entered into a definitive agreement
or that the Company’s Board of Directors has endorsed a tender offer for the
Company’s stock that in either case if consummated would result in a Change of
Control (even though consummation is subject to approval or requisite tender by
the Company’s stockholders and other conditions and contingencies), (ii) that
occurs after the Company announces that any definitive agreement or tender offer
referred to in clause (i) has been

 

--------------------------------------------------------------------------------


 

terminated and before it announces it has entered into another such definitive
agreement or the Board of Directors has endorsed another tender offer, or
(iii) that occurs more than twelve (12) months following the consummation of any
transaction or series of related transactions that result in a Change of
Control; or

 

(b)                                  any resignation by Executive based on a
Diminution of Responsibilities that occurs within one-hundred and eighty (180)
days following the occurrence of one of the conditions that constitutes a
Diminution of Responsibilities, but only where such Diminution of
Responsibilities occurs: (i) prior to the date that the Company first publicly
announces it has entered into a definitive agreement or that the Company’s Board
of Directors has endorsed a tender offer for the Company’s stock that if
consummated would result in a Change of Control (even though consummation is
subject to approval or requisite tender by the Company’s stockholders and other
conditions and contingencies), (ii) after the Company announces that any
definitive agreement or tender offer referred to in clause (i) has been
terminated and before it announces it has entered into another such definitive
agreement or the Board of Directors has endorsed another tender offer, or
(iii) more than twelve (12) months following the consummation of any transaction
or series of related transactions that result in a Change of Control.

 

Notwithstanding anything to the contrary herein, the term Termination in Absence
of Change of Control shall not include termination of the employment of
Executive (1) by the Company for Cause; (2) as a result of the voluntary
termination of employment by Executive for reasons other than a Diminution of
Responsibilities; or (3) that is a Termination Upon a Change of Control.

 

4.8                               “Termination Upon Change of Control” means:

 

(a)                                 any termination of the employment of
Executive by the Company without Cause during the period commencing on or after
the date that the Company first publicly announces that it has signed a
definitive agreement or that the Company’s Board of Directors has endorsed a
tender offer for the Company’s stock that in either case when consummated would
result in a Change of Control (even though consummation is subject to approval
or requisite tender by the Company’s stockholders and other conditions and
contingencies) and ending at the earlier of the date on which the Company
publicly announces that such definitive agreement or tender offer has been
terminated without a Change of Control or on the date which is twelve (12)
months following the consummation of any transaction or series of transactions
that results in a Change of Control; or

 

(b)                                 any resignation by Executive based on a
Diminution of Responsibilities where (i) such Diminution of Responsibilities
occurs during the period commencing on or after the date that the Company first
publicly announces that it has signed a definitive agreement that when
consummated would result in a Change of Control (even though consummation is
subject to approval or requisite tender by the Company’s stockholders and other
conditions and contingencies)

 

--------------------------------------------------------------------------------


 

and ending on the date which is twelve (12) months following the consummation of
the transaction or series of transactions that results in the Change of Control,
and (ii) such resignation occurs within one-hundred and eighty (180) days
following such Diminution of Responsibilities.

 

Notwithstanding anything to the contrary herein, the term Termination Upon
Change of Control shall not include any termination of the employment of
Executive (1) by the Company for Cause; (2) as a result of the voluntary
termination of employment by Executive for reasons other than a Diminution of
Responsibilities; or (3) that is a Termination in Absence of Change of Control.

 

5.                                      No Other Benefits; Release; Transition
Period; Termination Under Other Circumstances.

 

5.1                              No Other Benefits Payable. Executive shall be
entitled to no other compensation, benefits, or other payments from the Company
as a result of any termination of employment.

 

5.2                               Release of Claims. The Company may condition
payment of the cash severance in Sections 2 or 3 of this Agreement upon the
delivery by Executive of a signed mutual release of known and unknown claims
related to Executive’s employment in the form attached hereto as Exhibit A;
provided that upon receipt of such mutual release, the Company uses its best
efforts to execute such mutual release.

 

5.3                               Transition Period.  In the event that the
Company or the Executive gives notice to the other party of its intention to
terminate Executive’s employment with the Company under circumstances that would
constitute a Termination Upon a Change of Control or Termination in Absence of a
Change of Control (the “Termination Notice”), the Company shall have the right,
exercisable by notice to Executive given at any time prior to ten (10) days
after its receipt or delivery of the Termination Notice, to request that
Executive remain employed by the Company for such period as the Company may
elect, but in no event longer than one hundred eighty (180) days following its
receipt or delivery of the Termination Notice. If Executive agrees to such
transition period (by giving notice to the Company within five (5) days after
the Company’s notice to Executive), then during such period Executive shall
remain a full time employee of the Company at the rate of compensation and with
the same benefits as in effect on the date of her  termination, shall perform
such duties consistent with her  prior responsibilities as the Company shall
reasonably request, including services designed to transition her  duties and
responsibilities to one or more replacements, and at the conclusion of the
transition period shall receive the benefits provided in Section 2 or 3 above as
the case may be. If the Company requests a transition period as provided above
and Executive does not agree to it, Executive shall receive the benefit of
Section 2.1 or 3.1 (computed through the date of termination), as the case may
be, but shall not receive the benefit of the other provisions of this Agreement.
The Company need not request a transition period, in which case Executive shall
receive the benefit of Section 2 or Section 3, as the case may be, and the other
provisions of this Agreement based on the date of actual termination. The
Company shall have the right at any time to terminate Executive during the
transition period, in which case Executive shall be entitled to the benefits of
Section 2 or Section 3, as the case may be. Executive shall have the right to
terminate her employment at any time during the transition period, but if
Executive shall fail or refuse to complete the transition

 

--------------------------------------------------------------------------------


 

period, other than as a result of death or Disability, then Executive shall not
be entitled to the benefit of Section 2 or Section 3 (except Section 2.1 or 3.1
through the date such services cease). In the case of Executive’s death or
Disability during the transition period, she shall be deemed to have completed
the transition period service for the full period requested.

 

5.4                               Termination Under Other Circumstances. In the
event of Executive’s termination for Cause, or any resignation by Executive that
does not constitute a Termination Upon a Change of Control or a Termination in
Absence of Change of Control, the Company’s sole financial obligations to
Executive shall be to pay to Executive all salary and accrued vacation (less
applicable withholding) earned through the effective date of Executive’s
termination or resignation, to honor Executive’s vested options and restricted
stock (if any), and to provide the benefits, if any, under the Company’s benefit
plans to which Executive may be entitled pursuant to the terms of such plans. In
the event of a termination of Executive’s employment (1) by the Company as a
result of the Disability of Executive or (2) as a result of the death of
Executive, Executive (or Executive’s estate) shall be entitled to the benefits
of Section 3.

 

6.                                      Agreement Not to Solicit. If Company
performs its obligations to deliver the severance payments and benefits set
forth in Sections 2 or 3 of this Agreement, then for a period of one (1) year
after Executive’s termination of employment, Executive will not solicit or seek
to induce any employee, distributor, vendor, representative or customer of the
Company to discontinue that person’s or entity’s relationship with or to the
Company.

 

7.                                      Arbitration. Any claim, dispute or
controversy arising out of this Agreement, the interpretation, validity or
enforceability of this Agreement or the alleged breach thereof shall be
submitted by the parties to binding arbitration by the Judicial Arbitration and
Mediation Service (JAMS). The site of the arbitration proceeding shall be in
Santa Clara County, California, or another location mutually agreed to by the
parties.

 

8.                                      Conflict in Benefits.

 

8.1                              Effect of Agreement. This Agreement, together
with the Letter, a copy of which is attached hereto and incorporated herein by
reference, the option agreements by which the option grants referred to in the
Letter are evidenced, the indemnity agreement, and the confidentiality and
invention assignment agreement executed by you, shall supersede all prior
arrangements, whether written or oral, and understandings regarding Executive’s
employment with the Company and shall be the exclusive agreement for the
determination of any compensation due to Executive from Company as a result of
Executive’s employment with Company. In the event of any conflict in these
various documents, the provisions of this agreement shall control the others and
the Letter shall control the option agreements.

 

9.                                      Miscellaneous.

 

9.1                               Successors of the Company. The Company will
require any successor or assign (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company, expressly, absolutely and unconditionally to
assume and agree to perform this Agreement in the same manner and to the

 

--------------------------------------------------------------------------------


 

same extent that the Company would be required to perform it if no such
succession or assignment had taken place. In the event of a Change in Control in
which the options granted by the Company to Executive cannot be assumed by the
successor or assign, Company shall give Executive reasonable advanced notice of
such Change in Control, all options granted by the Company to Executive shall
vest and become exercisable prior to such Change in Control, and Company shall
allow Executive a reasonable opportunity to exercise such options prior to such
Change in Control.

 

9.2                               Modification of Agreement. This Agreement and
the Letter referred to in Section 8.1 above may be modified, amended or
superceded only by a written agreement signed by Executive and the Chief
Executive Officer of the Company or an authorized member of the Board of
Directors of the Company.

 

9.3                               Governing Law. This Agreement shall be
interpreted in accordance with and governed by the laws of the State of
California.

 

9.4                               No Employment Agreement.  Executive
acknowledges and understands that his employment with the Company is at-will and
can be terminated by either party for no reason or for any reason not otherwise
specifically prohibited by law. Nothing in this Agreement is intended to alter
Executive’s at-will employment status or obligate the Company to continue to
employ Executive for any specific period of time, or in any specific role or
geographic location.

 

9.5                               Nondisparagement.  Executive agrees that
neither she nor anyone acting by, through, under or in concert with him shall
disparage or otherwise communicate negative statements or opinions about the
Company, its Board members, officers, employees or business.  The Company agrees
that neither its Board members nor officers shall disparage or otherwise
communicate negative statements or opinions about Executive.

 

9.6.                            Code Section 409A.

 

(a)         The parties intend that the severance payments payable under this
Agreement qualify to the maximum extent possible either for the short-term
deferral exception to Code Section 409A (as described in Treas. Reg.
Section 1.409A-1(b)(4)) or the involuntary separation from service exception to
Code Section 409A (as described in Treas. Reg. Section 1.409A-1(b)(9)(iii) and
therefore should not be subject to the six-month delay described in subparagraph
(c) below.  In any event this Agreement shall be interpreted and administered in
a manner so that any amount or benefit payable hereunder shall be paid or
provided in a manner that is either exempt from or compliant with the
requirements Section 409A of the Code and applicable Internal Revenue Service
guidance and Treasury Regulations issued thereunder (and any applicable
transition relief under Section 409A of the Code).

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable hereunder, or a different form of
payment would be effected, by reason of your termination of employment, such
amount or benefit will not be payable or distributable to you, and/or such
different form of payment will not be effected, by reason of such circumstance
unless the circumstances giving rise to your

 

--------------------------------------------------------------------------------


 

termination of employment meet the description or definition of “separation from
service” in Section 409A of the Code and applicable regulations, or (ii) the
payment or distribution of such amount or benefit would be exempt from the
application of Section 409A of the Code by reason of the short-term deferral
exemption or otherwise.  This provision does not prohibit the vesting of any
amount upon a termination of employment, however defined.  If this provision
prevents the payment or distribution of any amount or benefit, such payment or
distribution shall be made on the date, if any, on which an event occurs that
constitutes a Section 409A-compliant “separation from service” occurs, or such
later date as may be required by subsection (c) below.

 

(c)                                  Notwithstanding anything in this Agreement
to the contrary, if any amount or benefit that would constitute non-exempt
“deferred compensation” for purposes of Section 409A of the Code would otherwise
be payable or distributable under this Agreement by reason of your separation
from service during a period in which you are a Specified Employee (as defined
below), then, subject to any permissible acceleration of payment by the Company
under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order),
(j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of employment
taxes):

 

(i)                                     if the payment or distribution is
payable in a lump sum, your right to receive payment or distribution of such
non-exempt deferred compensation will be delayed until the earlier of your death
or the first day of the seventh month following your separation from service;
and

 

(ii)                                  if the payment or distribution is payable
over time, the amount of such non-exempt deferred compensation that would
otherwise be payable during the six-month period immediately following your
separation from service will be accumulated and your right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of
your death or the first day of the seventh month following your separation from
service, whereupon the accumulated amount will be paid or distributed to you on
such date and the normal payment or distribution schedule for any remaining
payments or distributions will resume.

 

For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder.”

 

 

EXECUTIVE

MOVE, INC.

 

 

/s/ John Robison

/s/ Steven H. Berkowitz

John Robison

 

Steven H. Berkowitz, CEO

 

 

February 13, 2012

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

MUTUAL GENERAL RELEASE

 

This Separation Agreement and General Release (“Agreement”) is entered into
between                      (“You”) and Move, Inc., on behalf of itself and its
divisions, subsidiaries and affiliated entities (the “Company”) based upon the
following facts:

 

A.                                         You have been employed by the Company
as                                      , Move, Inc., pursuant to an offer
letter signed by you, dated February     , 2012 (the “Offer Letter”); and

 

B.                                         On                          ,
        , a [Termination in Absence of Change of Control/Termination Upon Change
of Control] event, as defined in your Executive Retention and Severance
Agreement dated February      , 2012 (“Retention Agreement”) occurred. By this
Agreement, You and the Company mutually agree to the terms of your final
separation from the Company and termination of your employment, effective as of
the close of business on                        ,          (“Termination Date”).

 

Based upon the above facts, You and the Company acknowledge and agree:

 

1.          Cessation of Employment:   That your termination as an employee of
the Company ceases as of the close of business on the Termination Date for all
purposes, including without limitation as an officer of the Company and any of
its subsidiaries.

 

2.          Separation Benefits: Immediately after this Agreement has been
executed by you and delivered to the Company and the revocation period set forth
in Paragraph 3(b) below has expired, the Company will pay You the Cash Severance
as set forth in [Section 2 or 3, as applicable] of the Retention Agreement, less
all appropriate taxes and withholdings (“Severance Pay”). You understand that in
addition to the Severance Pay, You shall be entitled to all other benefits set
forth in Section [2 or 3, as applicable] of the Retention Agreement.

 

3.          Release and Discharge of Claims:

 

a.                                Except with respect to the obligations of the
Company and Your rights under the Retention Agreement, in consideration of the
covenants undertaken herein by the Company, to the fullest extent permitted by
law, You hereby covenant not to sue and fully release and discharge the Company,
and all divisions, and subsidiaries, and all respective officers, directors,
shareholders, agents, and employees thereof past, present or future
(collectively, “Released Parties”), with respect to and from, any and all
claims, demands, rights, actions, costs, expenses, damages, orders and
liabilities of whatever kind or nature, in law, equity or otherwise, whether now
known or unknown, suspected or unsuspected, and whether or not concealed or
hidden, which You now own or hold, or have at anytime held, or may in the future
hold against the Released

 

--------------------------------------------------------------------------------

 

Parties, arising out of, or in any way connected to Your employment relationship
with the Company, Your termination, or any other events, acts or omissions
occurring prior to Your execution of this Agreement (“Claim(s)”).  Your release
of any such Claim(s) includes, but is not limited to, any action under any
federal, state or local constitution, statute, regulation, or common law;
including but not limited to, any Claim based on discrimination, retaliation,
harassment, breach of contract, or any Claim for severance pay, bonus (under the
Offer Letter or otherwise), or any other employee benefit.  You hereby warrant
and represent that You have not filed any complaint and/or other Claim against
any of the Released Parties, with any court or government entity.  You warrant
and represent that You shall not seek any personal recovery from any of the
Released Parties, in connection with any matter released.  To the fullest extent
permitted by law, You represent and warrant that You shall not hereafter,
individually, nor as a member of a class, file any action against the Released
Parties arising out of or in any way related to any Claim released by You.
Notwithstanding the foregoing, You do not release (i) claims for unemployment
compensation or any state disability insurance benefits pursuant to the terms of
applicable state law; (ii) claims to continued participation in certain of the
Company’s group benefit plans pursuant to the terms and conditions of COBRA;
(iii) claims to any benefit entitlements vested as the date of such release,
pursuant to written terms of any employee benefit plan (including without
limitation any equity compensation plan) of the Company or its subsidiaries;
(iv) Your right to bring to the attention of the Equal Employment Opportunity
Commission and/or California Department of Fair Employment and Housing claims of
discrimination; provided, however, that You do release Your right to secure any
damages for alleged discriminatory treatment; (v) any obligation of the Company
under California Labor Code Section 2802 or the indemnification provisions of
the Company’s Certificate of Incorporation or Bylaws; and (vi) claims pursuant
to the California Workers’ Compensation Act.

 

b.                                      The general release contained herein
specifically includes a waiver and release of all claims that You have or may
have under the Age Discrimination in Employment Act, as amended, 29 U.S.C.
Sections 621 et seq. (“ADEA”), based on Your employment with the Company, the
termination of Your employment, or any event, transaction, occurrence, act or
omission occurring on or before the date on which You execute this Agreement. By
signing this Agreement, You acknowledge and agree that the releases contained
herein, including the ADEA release, do not cover rights or claims that may arise
after the date on which You sign this Agreement; [that You have been advised to
consult an attorney before signing this Agreement; that You have up to
twenty-one (21) calendar days from the date You are presented with this
Agreement to consider whether or not to sign it; that You are knowingly and
voluntarily waiving and releasing Your rights, including Your rights under the
ADEA, only in exchange for consideration (something of value) in addition to
anything of value to which You are otherwise already entitled, and that if You
sign this Agreement, You will have the right to revoke this Agreement within
seven (7) calendar days of signing this Agreement

 

--------------------------------------------------------------------------------


 

and that this Agreement shall not become effective or enforceable until after
this revocation period has expired. You may revoke this Agreement by delivering
a written notice to the General Counsel of Move, Inc., 30700 Russell Ranch Road,
Westlake Village, CA 91362, which notice must be delivered or postmarked within
seven (7) days of Your execution of this Agreement.

 

c.                                       The Company hereby covenants not to sue
and releases You with respect to and from, any and all claims, demands, rights,
actions, costs, expenses, damages, orders and liabilities of whatever kind or
nature, in law, equity or otherwise, whether now known or unknown, suspected or
unsuspected, and whether or not concealed or hidden, which it now owns or holds,
or has at anytime before owned or held, or may in the future hold against You,
including without limitation such claims arising out of, grounded upon, or in
any way connected to Your employment relationship with the Company or Your
termination from that employment.  The Company hereby warrants and represents
that it shall not seek nor be entitled to personal recovery from You in
connection with any matter released herein.

 

4.             Belated Discovery: As part of the foregoing general release of
claims, and not by way of limitation, You and the Company each expressly waive
all of your respective rights under Section 1542 of the California Civil Code or
any similar law of any other jurisdiction. California Civil Code Section 1542
states:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN her  OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED her  OR HER
SETTLEMENT WITH THE DEBTOR.”

 

You and the Company acknowledge, understand and agree that either You or the
Company may later discover claims or facts in addition to or different from
those which You and Company now know or believe to be true with respect to the
subject matters of this Agreement, but that it is nevertheless Your intention,
and the Company’s intention, by signing this Agreement to fully, finally and
forever release any and all claims whether now known or unknown, suspected or
unsuspected, which now exist, may exist, or previously have existed as set forth
herein.

 

5.             No Assignment of Claims: You represent and agree that You have
not assigned or transferred any Claim against any of the Released Parties, or
any portion or interest of any Claim, and You agree to indemnify, defend and
hold harmless the Released Parties against any and all Claims based on, arising
out of or in connection with, any such transfer or assignment of any Claim. The
Company represents and agrees that it has not assigned or transferred any claim
against You, and agrees to indemnify, defend You and hold You harmless against
any and all claims based on, arising out of or in connection with, any such
transfer or assignment of any claim. This Agreement

--------------------------------------------------------------------------------


 

shall be binding upon the Company’s successors and assigns, and Your heirs,
estate, personal representatives, executors and administrators.

 

6.             No Other Payment or Monies Owed:  You agree that on signing this
Agreement, You have been compensated by the Company in full for all wages and
vacation pay earned and accrued by You through the Termination Date and that,
except for the Severance Pay described in Paragraph 2 and all other benefits set
forth in Paragraph 2 above, no other wages, or compensation of any kind
whatsoever are owed to You or will be paid to You. You understand and agree that
except for the Severance Pay and such other benefits in Paragraph 2, You are not
eligible and shall not receive any other separation payment from the Company in
connection with Your employment, termination or executing this Agreement.

 

7.             Company Benefits: Except as set forth in Paragraph 2 and as
mandated by applicable law, all Company-sponsored employee benefits provided to
You ceased or will cease as of the close of business on the Termination Date.

 

8.             Return of Company Property: You represent and agree that You have
returned to the Company any and all company property in Your possession, custody
or control, and/or in the possession, custody or control of Your agents or
representatives, including all originals and all copies of documents, computer
disks, files, contact lists, and all the Company’s equipment, including
telephones, and computers.

 

9.             No Admission of Liability: This Agreement shall not be construed
as an admission that either party has acted wrongfully or unlawfully. The
parties each disclaim any liability to or wrongful acts or omissions against the
other party or any person. Neither this Agreement nor anything in it shall be
admissible in any proceeding as evidence of any unlawful or wrongful conduct by
either party or any Released Parties.

 

10.      Confidentiality: You acknowledge that as a result of Your employment
with the Company, You have had access to the Company’s “confidential
information,” as that term is defined in the Company’s Code of Conduct and
Business Ethics in effect during your employment with the Company (the “Code”). 
You understand and agree that You continue to be bound by the terms and
obligations of the Code, that You will hold all confidential information in the
strictest confidence, and that You will not make use of such confidential
information on behalf of anyone.  Any breach of this paragraph by You shall be a
material breach of this Agreement.

 

11.      Non-disparagement: You and the Company agree to refrain from making any
statements or taking any actions to disparage the other party, directly or
indirectly, that harm the other party’s business interests, reputation or
goodwill.

 

12.      Severability: Should any part, term or provision of this Agreement,
with the exception of the releases embodied in Paragraph 3 be determined by any
Court or other tribunal of competent jurisdiction to be invalid or
unenforceable, such invalid or unenforceable part, term or provision shall be
deemed stricken and severed from this

 

--------------------------------------------------------------------------------


 

Agreement and any and all of the other terms of this Agreement shall remain in
full force and effect to the fullest extent permitted by law. The releases
embodied in Paragraph 3 are of the essence of this Agreement and should You take
any action to have any part of Paragraph 3 deemed to be invalid or
unenforceable, or should any part of Paragraph 3 be deemed to be invalid or
unenforceable, the Company may, in its sole discretion, declare this Agreement
to be null and void, and any Severance Pay and bonus amount (if any) received by
You shall be returned to the Company.

 

13.      Enforcement of this Agreement and Arbitration: This Agreement shall be
governed and construed in accordance with the laws of the State of California,
without regard to principles of conflict of laws. Any controversy or claim
arising out of or relating to this Agreement, its enforcement or interpretation,
or arising out of or relating in any way to your employment or termination,
shall be submitted to arbitration by the Judicial and Mediation Service
(“JAMS”), to be held in Santa Clara County, California, in accordance with the
rules of JAMS then in effect and applicable to employment disputes. If any
arbitration or action at law or in equity is brought to enforce, interpret, or
rescind this Agreement, the prevailing party shall be entitled to all of its
costs in bringing the arbitration or action, including attorneys’ fees.

 

14.      Entire Agreement:  You acknowledge that in entering this Agreement You
have not relied on any oral or written promises, statements, or representations,
made to You by any Company representative, except as expressly stated in this
Agreement.  This Agreement contains the full and complete understanding and
agreement between You and the Company with respect to the within subject matters
and supersedes all prior agreements between You and the Company regarding the
same.  This Agreement may not be modified or amended except by a written
instrument executed by both parties hereto.

 

15.      Counterpart Execution and Use of Photocopies: This Agreement may be
executed in counterparts and transmitted by facsimile, and each counterpart,
when executed, shall have the efficacy of a signed original. Photographic copies
of such signed counterparts may be used in lieu of the originals.

 

16.      Effect of, Waiver of Breach: No waiver of any breach of any term or
provision of this Agreement shall be construed to be a waiver of any other
breach of this Agreement. No waiver shall be binding unless in writing and
signed by the party waiving the breach.

 

17.      Consultation With Counsel: You acknowledge that You have carefully read
and fully understand this Agreement, and that You have had the opportunity to
raise with the Company any questions, concerns or issues You may have in
connection with this Agreement, or its terms. You further acknowledge that You
have had the opportunity, and taken it to the extent You deemed appropriate and
necessary, to consult legal counsel of Your choice in connection with this
Agreement and consent to all of the terms and provisions contained herein
knowingly, voluntarily and without any reservation whatsoever.

 

--------------------------------------------------------------------------------


 

PLEASE READ CAREFULLY.  THIS AGREEMENT INCLUDES A MUTUAL RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.

 

[                          ]

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

MOVE, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Dated:

 

 

 

 

 

 

Its:

 

 

 

 

--------------------------------------------------------------------------------
